347 S.E.2d 470 (1986)
In the Matter of Anthony Donta WHITE and Vernon Bernard White, minor children.
No. 410P86.
Supreme Court of North Carolina.
August 28, 1986.
Badger, Johnson, Chapman & Michael, Charlotte, for respondent.
Moses Luski and Jean Lawson, Charlotte, for appellee-respondent.

ORDER
Upon consideration of the petition filed by Vincent Bernard Grier in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th day of August 1986."